Case 3:19-cv-00457-L Document 21 Filed 09/09/19              Page 1 of 2 PageID 178




                   UNITED STATES DISTRICT COURT
                         Northern District of Texas
                              Dallas Division

                                             §
    DWIGHT WHEELER,                          §
                                             §
                    Plaintiff                §
                                             §       Case No. 3:19-cv-457-L
    vs.                                      §
                                             §
    RINGADOC, INC.,                          §       JURY DEMANDED
    PRACTICE FUSION, INC.                    §
    and ALLSCRIPTS                           §
    HEALTHCARE                               §
    SOLUTIONS, INC.                          §
                                             §
                    Defendants               §

                    PLAINTIFF’S NOTICE OF SETTLEMENT

          Plaintiff Dwight Wheeler informs the Court that a settlement has been

   reached. Plaintiff expects that documentation of the settlement and a notice of

   dismissal will be filed within 30 days.




   _______________________________________________________________________________
                              Plaintiff’s Notice of Settlement
                                           Page | 1
Case 3:19-cv-00457-L Document 21 Filed 09/09/19             Page 2 of 2 PageID 179




                                          Respectfully submitted,

                                          By:     /s/ Chris R. Miltenberger
                                                 Chris R. Miltenberger
                                                 Texas Bar Number: 14171200

                                          Attorney-In-Charge

                                          The Law Office of Chris R.
                                          Miltenberger, PLLC

                                          1360 N. White Chapel, Suite 200
                                          Southlake, Texas 76092
                                          817-416-5060 (office)
                                          817-416-5062 (fax)
                                          chris@crmlawpractice.com


                                          Attorneys for Plaintiff

                                Certificate of Service

          The undersigned certifies that foregoing document was filed electronically
   through the Court’s CM/ECF system in compliance with the Local Rules.

                                         By:     /s/ Chris R. Miltenberger
                                                  Chris R. Miltenberger




   _______________________________________________________________________________
                              Plaintiff’s Notice of Settlement
                                           Page | 2
